Case 09-10078-KHK          Doc 249    Filed 02/24/20 Entered 02/24/20 10:44:31        Desc Main
                                     Document      Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

  In re:

  Smith Development, Inc.,                         Case No. 09-10078-KHK
                                                   (Chapter 7)
            Debtor.


                                             ORDER

           On February 11, 2020, the Court held a hearing on the Debtor’s Motion to Amend

 (Docket No. 228) this Court’s Order Denying the Debtor’s Motion to Reopen Case (Docket No.

 230). John Lopatto, III appeared on behalf of the Debtor. Robert Jackson appeared for Martin

 Conway and Pesner, Kawamato, Conway PC. As stated at the hearing, the Court views the

 Debtor’s Motion as a Motion to Reconsider the Court’s Order. Accordingly, for the reasons

 stated on the record at the hearing, it is ORDERED that the Debtor’s Motion to Amend the

 Court’s Order Denying Motion to Reopen case is DENIED.

         Feb 21 2020                                   /s/ Klinette H. Kindred
 Date: __________________
                                                     Klinette H. Kindred
                                                     United States Bankruptcy Judge

 Copy electronically to:
                                                    Entered on Docket: February 24, 2020
 John S. Lopatto, III
 Martin C. Conway
 Robert Jackson
 Danny M. Howell
